DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tianran Yan on July 11, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method for modifying a multicellular organism, comprising delivering to the multicellular organism in vivo an engineered composition comprising one or more viral or plasmid vectors comprising polynucleotide sequences encoding: 
I. a Cas9, 
II. a first CRISPR-Cas guide RNA that comprises:
(a) a first guide sequence capable of hybridizing to a first target DNA sequence within a eukaryotic cell, 
(b) a tracr mate sequence, and 
(c) a tracr sequence, and 
wherein II(a), II(b) and II(c) are arranged in a 5' to 3' orientation, wherein when transcribed in the eukaryotic cell the first CRISPR-Cas guide RNA forms a first CRISPR complex with the Cas9, 
III. a second CRISPR-Cas guide RNA that comprises: 
(a) a second guide sequence capable of hybridizing to a second target DNA sequence within the eukaryotic cell, 
(b) a tracr mate sequence, and 
(c) a tracr sequence, and wherein III(a), III(b) and 11(c) are arranged in a 5' to 3' orientation, wherein when transcribed in the eukaryotic cell the second CRISPR-Cas guide RNA forms a second CRISPR complex with the Cas9, and
IV. a third CRISPR-Cas guide RNA that comprises: 
(a) a third guide sequence capable of hybridizing to a polynucleotide sequence encoding the Cas9,
(b) a tracr mate sequence, and -2- 4894-0642-8707.2Atty. Dkt. No. 114203-0222 
(c) a tracr sequence, and 
wherein IV(a), IV(b) and IV(c) are arranged in a 5' to 3' orientation, wherein when transcribed in the eukaryotic cell the third CRISPR-Cas guide RNA forms a third CRISPR complex with the Cas9, wherein the first guide sequence directs sequence-specific binding of the first CRISPR complex to the first target DNA sequence, wherein the second guide sequence directs sequence- specific binding of the second CRISPR complex to the second target DNA sequence, wherein the first and second target DNA sequences flank a genomic locus of interest to thereby mediate excision of the genomic locus of interest by the first and second CRISPR complexes in the eukaryotic cell within 48 hours, wherein the excision of the genomic locus of interest produces a phenotypic change in the multicellular organism, and 
wherein the third guide sequence directs sequence-specific binding of the third CRISPR complex to the polynucleotide sequence encoding the Cas9, and whereby there is diminished activity of the first and/or second CRISPR-Cas complexes in the eukaryotic cell within 48 hours, and the composition is self-inactivating.  

 	35. (Currently Amended) A method of treating a nucleotide repeat expansion disorder associated with a defective nucleotide element selected from the group consisting of: a trinucleotide repeat comprising CTG, CAG, CGG, CCG, GAA, or TTC, a tetranucleotide repeat comprising CCTG, a pentanucleotide repeat comprising ATTCT or AGAAT, a hexanucleotide repeat comprising GGGGCC, and a dodecanucleotide repeat comprising SEQ ID NO: 1 or SEQ ID NO: 2, comprising delivering to a subject in need thereof in vivo an engineered composition comprising one or more viral or plasmid vectors comprising polynucleotide sequences encoding: 
 	I. a Cas9, II. a first CRISPR-Cas guide RNA that comprises: -6- 4894-0642-8707.2Atty. Dkt. No. 114203-0222 
 	(a) a first guide sequence capable of hybridizing to a first target DNA sequence within a eukaryotic cell, 
 	(b) a tracr mate sequence, and 
 	(c) a tracr sequence, and wherein II(a), II(b) and II(c) are arranged in a 5' to 3' orientation, 
 	wherein when transcribed in the eukaryotic cell the first CRISPR-Cas guide RNA forms a first CRISPR complex with the Cas9, 
 	III. a second CRISPR-Cas guide RNA that comprises: 
 	(a) a second guide sequence capable of hybridizing to a second target DNA sequence within the eukaryotic cell, 
 	(b) a tracr mate sequence, and 
 	(c) a tracr sequence, and wherein III(a), III(b) and III(c) are arranged in a 5' to 3' orientation, wherein when transcribed in the eukaryotic cell the second CRISPR-Cas guide RNA forms a second CRISPR complex with the Cas9, and
 	IV. a third CRISPR-Cas guide RNA that comprises: 
 	(a) a third guide sequence capable of hybridizing to a polynucleotide sequence encoding the Cas9,
 	(b) a tracr mate sequence, and 
 	(c) a tracr sequence, and 
 	wherein IV(a), IV(b) and IV(c) are arranged in a 5' to 3' orientation, wherein when transcribed in the eukaryotic cell the third CRISPR-Cas guide RNA forms a third CRISPR complex with the Cas9, 
 	wherein the first guide sequence directs sequence-specific binding of the first CRISPR complex to the first target DNA sequence, wherein the second guide sequence directs sequence- specific binding of the second CRISPR complex to the second target DNA sequence, wherein the first and second target DNA sequences flank a nucleotide sequence comprising the defective nucleotide element to thereby mediate excision of the defective nucleotide element by the first and second CRISPR complexes in the eukaryotic cell within 48 hours, and -7- 4894-0642-8707.2Atty. Dkt. No. 114203-0222 
 	wherein the third guide sequence directs sequence-specific binding of the third CRISPR complex to the polynucleotide sequence encoding the Cas9, and whereby there is diminished activity of the first and/or second CRISPR-Cas complexes in the eukaryotic cell within 48 hours, and the composition is self-inactivating.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method for modifying a multicellular organism or a method of treating nucleotide repeat expansion disorders by delivering a composition comprising polynucleotides encoding a Cas9, a first CRISPR-Cas guide RNA, a second CRISPR-Cas guide RNA, and a third CRISPR-Cas guide RNA.  Each of the three guide RNAs is capable of forming a complex to the Cas9 upon expression of the polynucleotides.  The first and second guide RNAs provide for cleaving a target sequence in two places.  The third guide RNA provides for cleaving the sequence encoding the Cas9, which inactivates the compositions.  In addition, the first and second guide RNAs cleave the target sequence and the third guide RNA cleaves the polynucleotide encoding the Cas9, all within 48 hours.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636